Citation Nr: 1728919	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  15-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than July 28, 2005 for the grant of accrued benefits based on the service-connected disability of severe fronto-temporal dementia, to include whether there was clear and unmistakable error (CUE) in a January 2006 rating decision denying entitlement to service connection for a mental illness.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1976 to September 1977.  The Veteran died in January 2010.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to an effective date earlier than July 28, 2005 for the grant of accrued benefits based on the service-connected disability of severe fronto-temporal dementia, and has asserted there was clear and unmistakable error in a January 2006 rating decision that denied entitlement to service connection for a mental illness.

On the Appellant's VA Form 9, received May 15, 2015, the Appellant indicated that she wished to have a BVA videoconference hearing.  On a second VA Form 9, received May 26, 2015, the Appellant indicated that she wished to have a BVA hearing at her local VA office.  This form was accompanied by a letter stating that she wished to have her BVA hearing at her local VA office.  Then, in a letter received in November 2015, the Appellant stated she wished to have a BVA videoconference.

To date, no BVA hearing, of any type, has been scheduled and there is no indication in the claims file that the Appellant has withdrawn her request.  The RO should clarify with the Appellant whether she would like a BVA videoconference or a travel board hearing, and because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Appellant to determine whether she would like to have a BVA videoconference or a BVA Travel Board hearing.

2.  The RO should take appropriate steps to schedule the Appellant for the type of hearing she wishes to have before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2016).

3.  Notify the Appellant and her representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.

4.  After the hearing is conducted, or in the event the Appellant withdraws her request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

5.  The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




